Citation Nr: 1506562	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  09-19 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected chondromalacia patella with osteoarthritis of the left knee and degenerative joint disease of the right knee. 

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected chondromalacia patella with osteoarthritis of the left knee, degenerative joint disease of the right knee, and depression, and diabetes mellitus. 

3.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right knee. 

4.  Entitlement to a rating in excess of 20 percent for chondromalacia patella with osteoarthritis of the left knee. 

5.  Entitlement to an initial rating in excess of 10 percent prior to June 30, 2011, and in excess of 50 percent thereafter for depression.

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active service from January 1979 to July 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in May 2008 and June 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  In May 2011 the Board remanded the case for additional development and it now returns for further appellate review. 

In December 2010, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing has been associated with the claims file. 

During the pendency of the appeal, an October 2012 rating decision increased the Veteran's rating for depression to 50 percent, effective June 30, 2011.  Inasmuch as a rating higher than 50 percent is available, and as a claimant is presumed to be maximum available benefit for a given disability, the claim for a higher rating, as reflected on the title page, remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of a November 2014 Written Brief Presentation submitted by the Veteran's representative, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The issues of entitlement to service connection for diabetes mellitus and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's degenerative joint disease of the right knee is manifested by subjective complaints of pain, giving way, weakness, and swelling, with extension to 0 degrees and flexion to 80 degrees, even in contemplation of functional impairment resulting from pain, weakness, fatigue, or incoordination, or following repetitive testing or during flare ups, without objective evidence of ankylosis, recurrent subluxation or lateral instability, dislocated or removed semilunar cartilage, impairment of the tibia and fibula, genu recurvatum, or scarring that is painful, unstable, disabling, or of a size so as to warrant a separate compensable rating.

2.  For the entire appeal period, the Veteran's chondromalacia patella with osteoarthritis of the left knee is manifested by subjective complaints of pain, giving way, weakness, and swelling, with extension to 0 degrees and flexion to 120 degrees, even in contemplation of functional impairment resulting from pain, weakness, fatigue, or incoordination, or following repetitive testing or during flare ups, without objective evidence of ankylosis, recurrent subluxation or lateral instability, dislocated or removed semilunar cartilage, impairment of the tibia and fibula, genu recurvatum.

3.  For the appeal period prior to May 10, 2011, the Veteran's depression was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks as a result of chronic sleep impairment, occasional suicidal ideation, depression, anxiety and panic attacks, and a dislike of socializing, without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity or with deficiencies in most areas, or total occupational and social impairment.

4.  For the appeal period beginning May 10, 2011, the Veteran's depression is manifested by occupational and social impairment with reduced reliability and productivity as a result of chronic sleep impairment, irritability with angry outbursts, panic attacks, avoidance behavior, paranoia, avoidance of social situations, anxiety, depression, exaggerated startle response, decreased concentration, and occasional suicidal ideation, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for degenerative joint disease of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5003-5010 (2014).  

2.  The criteria for a rating in excess of 20 percent for chondromalacia patella with osteoarthritis of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2014).  

3.  Prior to May 10, 2011, the criteria for an initial rating of 30 percent, but no higher, for depression have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9434 (2014).

4.  As of May 10, 2011, the criteria for an initial rating of 50 percent, but no higher, for depression have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9434 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

With regard to the claims for higher ratings for his right knee disability and depression, the Board observes that the Veteran has appealed with respect to the propriety of the initially assigned ratings for such disabilities from the original grants of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claims for service connection for degenerative joint disease of the right knee and depression were granted and initial ratings were assigned in the June 2008 and May 2008 rating decisions, respectively, on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the issue of entitlement to an increased rating for his left knee disability, a September 2007 letter, sent prior to the initial unfavorable decision issued in May 2008, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Board observes that the AOJ attempted to obtain the Veteran's Social Security Administration (SSA) records; however, in July 2011, the SSA informed the AOJ that the Veteran's records could not be located.  The AOJ informed the Veteran in July 2011 of the unavailability of such records and, in August 2011, the Veteran submitted a copy of a portion of records from SSA.  

The Board also notes that the Veteran identified various private treatment providers, to include St. Vincent Medical Clinic, Dr. B.E.H., Baptist Health Lonoke, and Dr. F.W.  The AOJ was informed in August 2011 by St. Vincent Medical Clinic that the Veteran had not been seen at the new clinic and records should be requested from Baptist Health Lonoke.  Following notification to the Veteran of such in September 2011 and obtaining a new authorization form, records from Baptist Health Lonoke were obtained and associated with the record.  In addition, all medical records from Dr. B.E.H. were obtained and associated with the Veteran's claims file.  As a result of the Board's remand directives to obtain records from Dr. F.W. with the Veteran's consent, in a June 2011 letter, the AOJ requested that he provide an authorization form so as to allow VA to obtain records from Dr. F.W.  However, he did not do so.  The duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a Veteran wishes help, he cannot passively wait for it in circumstances where he may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  Therefore, the Board finds that VA has satisfied the duty to assist in this regard.  Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran was also afforded a VA examination in September 2007, March 2008, November 2009, and June 2011 in conjunction with the claims on appeal.  Neither the Veteran nor his representative has alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected bilateral knee disabilities and depression as they include interviews with the Veteran, a review of the record, and full physical and mental status examinations, as relevant, addressing the relevant rating criteria.  Moreover, the Veteran has not alleged that his PTSD has increased in severity since the June 2011 VA examinations.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time not a basis for requiring of new examination).  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's increased and initial rating claims and no further examination is necessary.

As indicated previously, this case was remanded in May 2011 in order to obtain SSA records; request that the Veteran identify any outstanding treatment records referable to his disabilities, to include those from Dr. F.W.; obtain updated VA treatment records; and afford the Veteran contemporaneous VA examinations so as to determine the current nature and severity of his bilateral knee disabilities and depression.  As discussed in the preceding paragraphs, while SSA records were noted to be unavailable, the Veteran was notified of such and provided a copy of a portion of the SSA records.  Additionally, a June 2011 letter requested that he identify all outstanding private treatment records, to include those from F.W., and provide authorization forms so as to allow VA to obtain such records; however, while the Veteran provided such forms for numerous other providers, which were subsequently requested and, to the extent possible, obtained, he did not do so for Dr. F.W.  Additionally, the AOJ obtained updated VA treatment records dated, and afforded the Veteran contemporaneous VA examinations in June 2011.  Therefore, the Board finds that the AOJ has substantially complied with the May 2011 remand directives such that no further action is necessary in this regard. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Additionally, in December 2010, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the December 2010 hearing, the undersigned enumerated the issues on appeal.  Also, information was solicited regarding the nature and severity of the Veteran's bilateral knee disabilities and depression, to include type and severity of symptoms, and the impact such have on his daily life and employability.  Moreover, the hearing discussion addressed the facilities where the Veteran received treatment for his service-connected disabilities and his belief that such had worsened in severity since he was last evaluated by VA.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.   Moreover, as a result of the Veteran's testimony, the Board determined that further evidentiary development was necessary, to include obtaining outstanding SSA, private and VA treatment records, and affording him VA examinations to determine the current nature and severity of his service-connected disabilities.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of the claims decided herein.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Bilateral Knee Disabilities 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability. 

Relevant to the Veteran's left knee disability, a December 1991 rating decision awarded service connection for chondromalacia patella of the left knee, evaluated as 10 percent disabling pursuant to Diagnostic Code 5099-5019, effective August 21, 1991.  Thereafter, a January 1993 rating decision granted an increased rating to 20 percent pursuant to Diagnostic Code 5257, effective December 30, 1992.  March 1998 and August 2003 rating decisions denied an increased rating for the Veteran's left knee disability.  The latter rating decision reflected that such disability was evaluated pursuant to Diagnostic Code 5099-5257.  Most recently, the Veteran filed an increased rating claim for his left knee disability in March 2007.  In the May 2008 rating decision on appeal, the RO continued the 20 percent rating for the Veteran's service-connected chondromalacia patella of the left knee, but changed the Diagnostic Code under which is rated to Diagnostic Code 5099-5260.  In this regard, the RO noted that the prior rating under Diagnostic Code 5257 was based on moderate subluxation or lateral instability; however, on examination, such symptomatology was not present and, as such, the previous evaluation was inaccurate.  The RO further indicated that the current examination showed limitation of flexion with X-ray evidence of arthritis and, as such, the disability was rated pursuant to Diagnostic Code 5099-5260, that latter of which pertains to limitation of flexion.  Subsequently, a December 2009 rating decision recharacterized the disability to include osteoarthritis. 

As the Veteran's rating for instability under Diagnostic Code 5257 was in effect since December 30, 1992, i.e., more than 10 years, but less than 20 years, at the time of the May 2008 rating decision that changed the Diagnostic Code to 5099-5260, the Board has considered whether the change in Diagnostic Code resulted in severance of a service-connected disability.  

In this regard, 38 U.S.C.A. § 1159 holds that service connection for any disability or death granted under such title which has been in force for ten or more years shall not be severed on or after January 1, 1962 except upon a showing that the original grant of service connection was based on fraud or it is clearly shown from military records that the person concerned did not have the requisite service or character of discharge.

Additionally, 38 U.S.C.A. § 110 and 38 C.F.R. § 3.951(b) provides that a disability which has been continuously rated at or above any evaluation of disability for 20 or more years for compensation purposes under laws administered by VA will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud.  The 20-year period will be computed from the effective date of the evaluation to the effective date of reduction of evaluation.  

 In June 2011, both the Court and the United States Court of Appeals for the Federal Circuit (Federal Circuit) considered the issue of whether severance of a particular diagnostic code was indeed severance of a service-connected disability.  See Murray v. Shinseki, 24 Vet. App. 420 (2011), see also Read v. Shinseki, 651 F. 3d 1296 (Fed. Cir. 2011).

In this regard, in Murray, the Court held that a VA medical examination showing that the symptoms upon which a disability rating was based are no longer present cannot act to reduce that disability rating if it has been in effect for more than 20 years, and thus protected by regulation.  38 C.F.R. § 3.951(b).  Additionally, the Court held that change of Diagnostic Codes under which Veteran's disability was rated was error where change effectively reduced to zero disability rating which had been in effect for more than 20 years, and thus protected by regulation.  Id.  

However, days after the Murray decision, the Federal Circuit addressed a similar issue in Read.  In Read, the Veteran had been service-connected for residuals of a gunshot wound and a compensable rating had been assigned regarding a particular muscle group.  Over 10 years after the initial assignment of the rating, a VA examiner determined that, in fact, a different muscle group had been affected by the gunshot wound and not the muscle group to which the initial diagnostic code applied.  Notably, when the disability was initially granted service connection, no diagnosis of a particular muscle group had been identified.  Following the VA examiner's report, the Diagnostic Code was changed to reflect the affected muscle group.  The Veteran appealed and the Board denied the appeal finding that the diagnostic codes contained the same criteria and that because the disability still enjoyed the same rating, there had been no harm in changing the Diagnostic Code.  The Court affirmed the Board and the Veteran appealed to the Federal Circuit.

The Federal Circuit identified the issue on appeal as whether the service connection for a disability protected under 38 U.S.C.A. § 1159 is severed when VA assigns to an injury a different Diagnostic Code than originally noted.  In reaching its conclusion that the protected disability is not severed, the Federal Circuit considered the rationale behind 38 U.S.C.A. § 1159, as well as other relevant statutory definitions, and determined that 38 U.S.C.A. § 1159 only protects service connection of the disability, not the specific Diagnostic Code.  Upon review of the definition of service connection under 38 U.S.C.A. § 101(16), the Federal Circuit determined that "to sever service connection is to conclude that a particular disability previously determined to have been incurred in the line of duty was incurred otherwise."  Id.  The Federal Circuit noted that § 1159 "does not protect the fact of a disability, and therefore, the change in the determination of the applicable Diagnostic Code likewise is unprotected."  Id.  Specifically regarding the facts in Read, the Federal Circuit agreed with the government's argument that because the same disability was involved in both the initial disability determination and the later specific identification of the particular muscle group that was affected, the change in the Diagnostic Code did not sever anything.  His disability was still service-connected even though the Diagnostic Code may have changed. Id. 

Moreover, the Federal Circuit found that the purpose of 38 U.S.C.A. § 1159 was to "protect Veterans with long-standing determinations of service connection from suddenly having the determination of service connection stripped." Id.  

The Federal Circuit noted that "there is nothing in the legislative history that manifests any concern about the situs of the disability or the Diagnostic Code associated with it, and expanding the protection of § 1159 to such situs determinations or Diagnostic Codes does nothing to advance Congress' intention." Id., citing VAOPGCPREC 50-91 (Mar. 29, 1991) (precedential opinion of the VA General Counsel ) (noting that it would be "beyond the legislative purpose" to allow a Veteran to be service connected for two disabilities because of the protection of the statute where only one is shown by the medical evidence).  Further, the Federal Circuit noted that VA had not changed its determination that the Veteran's gunshot wound was incurred in connection with his military service, or that he was entitled to compensation for the disability he incurred as a result.  Thus, the Federal Circuit found that "to determine that the change of the situs of the disability - or the Diagnostic Code associated with it - was a severance of one service-connected disability and an establishment of another, where the cause of the disability and the resultant functional impairment are the same, would ill-serve the purpose of the statute."

The Federal Circuit also noted that the issue of reassignment of a diagnostic code was not a novel concept.  Referencing Gifford v. Brown, 6 Vet. App. 269 (1994), the Court was noted to have held that the correction of the situs of the injury was not a violation of § 1159 because the Veteran remained service-connected for the disability at issue.

Thus, based on the foregoing, the Federal Circuit held that service connection for a "disability" is not severed simply because the situs of a disability - or the Diagnostic Code associated with it - is corrected to more accurately determine the benefit to which a Veteran may be entitled for a service-connected disability.

The Board recognizes a distinction between Murray and Read in that, in Murray, the diagnostic codes for arthritis and limitation of motion do not evaluate the same symptoms as the Diagnostic Code for instability.  See VAOGCPREC 23-97 (July 1, 1997; revised July 24, 1997) and VAOGCPREC 9-98 (August 14, 1998).  Whereas in situations such as Read, the differing Diagnostic Codes regarding muscle groups do consider the same symptoms.  However, to narrowly construe Read as only applying to muscle groups or similar Diagnostic Code groupings that only consider exactly the same symptoms would fall short of the holding in Read. Again, in Read, the Federal Circuit considered the broader picture of § 1159 and carefully examined exactly what is protected - service connection for the disability, not the specific Diagnostic Code.  Upon careful consideration, the Federal Circuit determined that the specific Diagnostic Code was not protected even though service connection for the disability was protected.

In the present case, service connection for the Veteran's left knee disability has remained in effect for more than 10 years and thus is protected under 38 U.S.C.A. 
§ 1159.  However, it was not in effect for 20 years at the time of the May 2008 rating decision that changed the Diagnostic Code and, thus, it is not protected under 38 U.S.C.A. § 110 and 38 C.F.R. § 3.951(b).  Even so, the Board has considered whether service connection under the Diagnostic Code regarding instability, Diagnostic Code 5257, was impermissibly severed in the May 2008 rating decision.  Here, as in Read, the same left knee disability is involved in both the initial RO disability determination labeled as instability and the present action that focuses on limitation of flexion. The Board has not concluded that the Veteran's left knee disability previously determined to have been incurred in the line of duty was incurred otherwise.  Based on the holding in Read, i.e., that service connection for the left knee disability is protected and not the particular Diagnostic Code, the Board finds that the change in the Diagnostic Code here does not result in a severance.  

Relevant to the Veteran's right knee disability, the June 2008 rating decision on appeal granted service connection for degenerative joint disease of the right knee and assigned an initial 10 percent rating pursuant to Diagnostic Code 5003-5010, effective March 30, 2007.  

Diagnostic Code 5010 provides ratings that arthritis due to trauma, substantiated by X-ray findings is to be rated as degenerative arthritis under Diagnostic Code 5003.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent rating is warranted if there is X- ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations. 38 C.F.R. § 4.71a , Diagnostic Code 5003.

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II. 

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent rating where flexion of the leg is only limited to 60 degrees.  For a 10 percent rating, flexion must be limited to 45 degrees.  For a 20 percent rating is warranted where flexion is limited to 30 degrees.  A 30 percent rating may be assigned where flexion is limited to 15 degrees.  

Diagnostic Code 5261 provides for a zero percent rating where extension of the leg is limited to five degrees.  A 10 percent rating requires extension limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees. A 30 percent rating may be assigned where the evidence shows extension limited to 20 degrees. For a 40 percent rating, extension must be limited to 30 degrees.  Finally, where extension is limited to 45 degrees a 50 percent rating may be assigned. 

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe recurrent subluxation or lateral instability. 

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998). 

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 2004).

The rating schedule also provides that dislocation of semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint, warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

A March 2007 treatment note indicates that the Veteran's knees gave way and caused him to fall the day before.  In April 2007, he reported bilateral pain and weakness.  He reported constant pain that was worse when walking and sitting, and could not drive because of the pain.  It was noted that the Veteran fell a month ago and he had slightly decreased active range of motion, but his passive range of motion was within normal limits.  He was diagnosed with bilateral degenerative joint disease.  

The Veteran was afforded a VA examination in September 2007 regarding his left knee disability.  It was noted that he was obese and walked with a cane favoring his left knee.  On examination, there was no effusion, heat, or redness.  His range of motion was slightly restricted with extension to 0 degrees and flexion to 120 degrees.  It was noted that his range of motion was partly due to the large muscles in the thigh and calf.  It was also observed that he had pain in the anterior part of the knee below the patella with full flexion.  Repetitive motion did not reduce his range of motion further nor did it increase pain.  He had no tenderness, spasm, or instability.  The VA examiner stated that the Veteran should be able to do sedentary employment; however, he, more likely than not, would not be able to do work requiring physical activity such as walking, squatting, bending, or lifting.  

In March 2008, the Veteran was afforded a VA examination for his right knee.  At such time, he reported his pain to be progressive and between 7 to 9 out of 10.  He took hydrocodone twice daily and his symptoms were pretty much the same every day.  He reported that he had no flare-ups, but his knee did swell at times.  From a functional standpoint he could not run, walk long distances, bend, squat, or kneel, and could not engage in sports or do yard work.  He has been using a cane for several years.  He reported that he quit working in 1991 because of his knees and has done occasional work since then. On examination, the Veteran had tenderness to palpation over the lateral and medial joint line.  There was no swelling.  He did not have instability.  His range of motion for extension was to 0 degrees and flexion to 80 degrees with pain and repetition.  There was no additional loss in range of motion due to pain, fatigue, weakness, or incoordination. 

At the Veteran's November 2009 VA examination, it was noted that he used a cane daily and did not wear a brace.  His left knee was noted to be painful every day in a sleeve like distribution that was described as an ache and a burning.  It was a 6 out of 10 and could flare to a 10 out of 10 twice a week and last for one hour, which usually occurred from increased walking.  He reported swelling daily and periodic weakness, but denied any dislocation, subluxation, instability, locking, or bony cancers.  He reported no hospitalizations or incapacitating episodes in the past 12 months.  He denied any ankylosing events.  He stated that his daily limitations were that he could walk one-half block, stand for five minutes, sit unlimited, climb four stairs, and he cannot run or squat.  There were no work restrictions since he did not work.  He decreased his walking and standing when there were flare-ups.  On examination there was a negative patellar compression test, a negative Lachman test, a negative collateral ligament test, and a normal McMurray's test.  His range of motion was 0 degrees for extension and 140 degrees for flexion.  His patellar movement was normal and there was no laxity or crepitus.  There was no additional weakness, fatigability, discoordination, or additional restricted range of motion or loss of joint function.  His active and passive ranges of motion were equal.  He was diagnosed with patellofermoral syndrome of the left knee with osteoarthritis.  

A February 2010 private treatment note indicated that the Veteran reported  increased pain, but there were no changes on examination.  

At the December 2010 Board hearing, the Veteran and his spouse testified that his knees were painful, he had difficulty bending them, and they would give out, which resulted in falls.

A March 2011 VA treatment note stated that the Veteran's knees hurt when running.  He was seen in April 2011 and reported that he had numerous falls due to his knees giving way, and reported that he fractured his ankle in March 2010 as the result of a fall.  He had crepitus and swelling.  In an April 2011 VA treatment note, it was stated that the Veteran had complaints of pain in both knees when turning and there was very obvious laxity with anterior drawer testing bilaterally and there was suspect chondromalacia.  As such, an MRI was ordered.  The June 2011 MRI results for the right knee revealed that it was unclear if there was a very small tear of the medial meniscus.  It also revealed an intact lateral meniscus.  The cruciate ligaments were intact but there was buckling of the posterior cruciate ligament.  It was noted that this could be a chronic injury to the anterior cruciate ligament.  The June 2011 MRI results of the left knee revealed no significant effusion, no tears of the menisci, and intact collateral ligaments.  In this regard, it was noted that the cruciate ligament was intact, but there was slight buckling of the posterior cruciate ligament which could be from ligamentous laxity or possibly from an old anterior cruciate ligament injury.  While there was mild attenuation of the cartilage along the medial femoral condyles, there was no cartilage loss definitively visualized.  

The Veteran was afforded a VA examination in June 2011 for both knees.  At such time, he reported chronic discomfort that would increase to moderate discomfort with increased use of both knees.  He had occasional swelling but he had not been totally incapacitated in the past 12 months and he denied any subluxation, dislocation, instability, locking, bone cancers, or ankylosis.  He had no injections to his left knee.  He used a wheelchair sometimes in the house and when he would go out for long periods of time.  On examination, neither knee had swelling or redness.  It was noted that his left knee did not have a scar, but his right knee had a scar from a cyst removal.  In this regard, such was described as approximately 7 cm by .5cm.  It was vertical, superficial, and linear.  It blended well with surrounding tissue and was hypopigmented and slightly hyposensitive.  The scar did not adhere to underlying tissue, did not affect joint function, and there was no ulceration or drainage.  

Relevant to both knees, there was mild tenderness in a sleeve like distribution.  The Veteran's joint line showed no abnormalities and his Lachman's test, collateral ligament test, and McMurray's test were all normal.  His range of motion for both knees was 0 degrees for extension and 140 degrees for flexion.  There was mild crepitus and slight tenderness throughout the range of motion.  There was no additional weakness, fatigability, discoordination, additional restricted range of motion or loss of joint function.  Both knees seemed to be very stable.   The VA examiner stated that the Veteran could not do a physical job, but could do sedentary employment.  The VA examiner also stated that the above knee conditions were as likely as not natural progression from the initial injuries and therefore they are related.  

The Board has first considered whether the Veteran is entitled to higher ratings for his bilateral knee disabilities based on range of motion.  Relevant to the right knee, a higher rating requires flexion to be limited to 30 degrees (Diagnostic Code 5260) and/or extension to be limited to 15 degrees (Diagnostic Code 5261).  However, at the Veteran's March 2008 VA examination, his range of motion for flexion was to 80 degrees and, at the June 2011 VA examination, his range of motion for flexion was to 140 degrees.  In addition, his range of motion for extension was to 0 degrees at both the March 2008 and June 2011 VA examinations.   His range of motion was not further limited following repetitive use.  Thus, the Veteran's range of motion was normal for extension and range of motion for flexion does not meet the criteria for an increased rating of 20 percent, even in contemplation of functional impairment resulting from pain, weakness, fatigue, or incoordination, or following repetitive testing or during flare ups. Therefore, he does not warrant a higher rating under Diagnostic Codes 5260 or 5261.  See DeLuca, Mitchell, supra.  In this regard, a higher rating is not warranted unless it actually results in additional functional loss.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7.  Moreover, the evidence of record fails to demonstrate that the Veteran has extension of the right knee limited to a compensable degree and, therefore, separate ratings for limited flexion and extension are not warranted.  See VAOPGCPREC 9-04.  

The Board also notes that the June 2011 MRI revealed that it was unclear if there was a very small tear of the medial meniscus of the right knee.  However, there is no definitive evidence that the Veteran has a tear of the meniscus in his right knee.  Therefore, a higher or separate rating under Diagnostic Code 5258, relevant to dislocated semilunar cartilage, is not warranted.  

The Board further observes that the Veteran has scarring of the right knee as a result of a removal of an inclusion cyst.  In this regard, the Board notes that the June 2011 VA examiner indicated that that the knee conditions evaluated were as likely as not natural progression from the initial injuries and therefore they are related.  As such, the Board has considered whether a separate rating is warranted for the Veteran's right knee scarring.  At the June 2011 VA examination, such scar was described as approximately 7 cm by .5cm.  It was vertical, superficial, and linear.  It blended well with surrounding tissue and was hypopigmented and slightly hyposensitive.  The scar did not adhere to underlying tissue, did not affect joint function, and there was no ulceration or drainage.  However, the Board finds that a separate rating is not warranted under Diagnostic Codes 7800-7805 as such is not painful, unstable, disabling, or of a size so as to warrant a separate compensable rating.  In this regard, the Board acknowledges that such has been described as hyposensitive; however, there is no indication that such is painful.

Additionally, as the evidence of record fails to demonstrate ankylosis, removal of semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum, the Veteran is not entitled to a higher or separate rating under Diagnostic Codes 5256, 5259, 5262, or 5263, respectively.    

In order for the Veteran to warrant a rating in excess of 20 percent for chondromalacia patella with osteoarthritis of the left knee, there needs to be evidence of flexion limited to 15 degrees (Diagnostic Code 5260) or extension limited to 20 degrees (Diagnostic Code 5261).  However, his flexion was found to be 120 degrees in September 2007 and 140 degrees in November 2009 and June 2011.  In addition, his range of motion for extension was to 0 degrees in September 2007, November 2009, and June 2011.   His range of motion was not further limited following repetitive use.  Thus, the Veteran's range of motion was normal for extension and range of motion for flexion does not meet the criteria for an increased rating of 30 percent, even in contemplation of functional impairment resulting from pain, weakness, fatigue, or incoordination, or following repetitive testing or during flare ups.  Therefore, he does not warrant a higher rating under Diagnostic Codes 5260 or 5261.  See DeLuca, Mitchell, supra.  In this regard, a higher rating is not warranted unless it actually results in additional functional loss.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7.  Moreover, the evidence of record fails to demonstrate that the Veteran has extension of the left knee limited to a compensable degree and, therefore, separate ratings for limited flexion and extension are not warranted.  See VAOPGCPREC 9-04.  

Additionally, as the evidence of record fails to demonstrate ankylosis, dislocated or removed semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum, the Veteran is not entitled to a higher or separate rating under Diagnostic Codes 5256, 5258, 5259, 5262, or 5263, respectively.   

The Board has also considered whether the Veteran is entitled to a separate rating under Diagnostic Code 5257 for either the right knee or left knee; however, the Board finds no objective evidence of subluxation or instability in either knee.  In this regard, the Board acknowledges that the Veteran's treatment records includes statements that he has had numerous falls as the result of his knees giving way.  In addition, an April 2011 VA treatment note stated that the Veteran had complaints of pain in both knees when turning and there was very obvious laxity with anterior drawer testing.  As such, based on such complaints, MRIs of the bilateral knees were ordered.  Relevant to the right knee, all ligaments were intact and, pertinent to the left knee, while there was buckling of the posterior cruciate ligament, the other ligaments were intact.  However, despite such buckling of the posterior cruciate ligament in the left knee, all objective testing showed no instability.  Furthermore, the Veteran denied any instability at his VA examinations in September 2007, March 2008, November 2009, and June 2011, which was conducted after the April 2011 notation of obvious laxity on anterior drawer testing.  In this regard, the VA examiners, who are medical professionals, found that the Lachman's test, anterior drawer test, and posterior drawer test were normal and his knees were both stable.  Furthermore, the June 2011 VA examiner reviewed the April 2011 VA treatment note and the June 2011 MRI results and still found that there was no subluxation or instability of either knee.  

In regard to the Veteran's statements that his knees gave way and he experienced some instability, as a layperson, he is not competent to diagnose internal instability or subluxation.  In this regard, while he is competent to report that his knees feel unstable, there is no indication that he possesses the requisite knowledge to administer or interpret specialized testing that would reveal instability or subluxation.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Based on the foregoing, the objective medical evidence shows that both of the Veteran's knees are stable without instability or subluxation.  Accordingly, separate ratings for instability or subluxation under Diagnostic Code 5257 are not warranted for either knee disability.

In making its determinations in this case, the Board has also carefully considered the Veteran's contentions with respect to the nature of his service-connected bilateral knee disabilities and notes that his lay testimony, to include that offered at the December 2010 Board hearing, is competent to describe certain symptoms associated with these disabilities.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability ratings that have been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected bilateral knee disabilities.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected bilateral knee disabilities.    

The Board has considered whether staged ratings under Fenderson, supra, and Hart, supra, are appropriate for the Veteran's service-connected knee disabilities; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disabilities is not warranted.  

In sum, the Board finds that an initial rating in excess of 10 percent for degenerative joint disease of the right knee and a rating in excess of 20 percent for chondromalacia patella with osteoarthritis of the left knee are not warranted.  In denying such ratings, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Depression

The May 2008 rating decision granted the Veteran service connection for depression and assigned an initial 10 percent disability rating effective March 30, 2007.  By the way of the October 2012 rating decision the RO granted the Veteran a 50 percent disability rating effective June 30, 2011.  He contends that such disability is more severe than as reflected by the currently assigned ratings.  Therefore, the Veteran claims that he is entitled to higher ratings for his depression.

The Veteran's depression is currently evaluated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9434.  Under such regulations, ratings are assigned according to the manifestation of particular symptoms.  As the United States Court of Appeals for the Federal Circuit has held, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411.  Therefore, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

Under the General Rating Formula, a rating of 10 percent rating is assignable for occupational and social impairment due to mild and transient symptoms that decrease work efficiency and ability to perform occupational tasks only during significant stress or with symptoms controlled by continuous medication.

A rating of 30 percent is assignable for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, and recent events).  

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the DSM-IV, GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  There is no question that the GAF score and interpretations of the score are important considerations in evaluating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, an assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

The Veteran was afforded a VA examination in March 2008.  At such time, he reported that he had dreams about the military and difficulty falling asleep.  It could take him three to four hours to fall asleep and he averaged three to four hours of sleep.  He felt depressed and that he was in a daze.  He rated his depression as mild.  The Veteran reported occasional suicidal ideation but denied intent and homicidal ideation.  He was married for 27 years and they got along well.  He reported that he last worked in 1991 or 1992 as a heavy-equipment operator.  While he did not have any friends, he did occasionally visit with his mother and sister.  On examination, the Veteran was casually groomed and conversed readily.  He did not have any significant anxiety or dysphoria, but his eye contact was somewhat limited.  In regard to rate and rhythm, his speech was within normal limits.  His mood was generally euthymic and his affect was appropriate to content.  His thought processes and associations were logical and tight.  There was no loosing of associations were noted nor was there any confusion.  Memory was grossly intact and he was oriented in all spheres.  He did not report any hallucinations and no delusional material was noted.  His insight and judgment were adequate.  The VA examiner stated that the Veteran's depression was mild and did not preclude employment.  In addition, no impairment in social functioning, thought process, or communication was noted.  It did not preclude activities of daily living.  He was assigned a GAF score of 62.  

The Veteran's VA treatment records indicate that, in June 2009, he was easily agitated and he slept three hours a night with dreams that made him yell and hit in his sleep.  His wife asked him to move out because he was scaring both her and their grandchild.  He was found to have moderate depression and a GAF score of 41.  In August 2009 his depression was found to be moderate and recurrent, and he had anxiety attacks with his last one two weeks prior.  He was working on not losing his temper.  In June 2010 he reported an increased in his anxiety attacks and that he could not find a trigger for his panic and anxiety attacks.  His concentration was found to be fair.  In September 2010 he reported no panic episodes but his family got on his nerves; he also did not like to socialize.  While he had dreams he did not remember them and he was assigned a GAF score of 51.  

At the December 2010 Board hearing, the Veteran and his spouse testified that he had difficulty being around his young children and grandchild, feels depressed, nightmares, panic attacks, anxiety, suicidal, dislike of crowds, and problems sleeping.

On May 10, 2011 the Veteran reported that he did not sleep enough and he was easy to "piss off."  He reported panic attacks and that he tried to avoid his family.  He would get annoyed because his son would come home late and watch television but he liked the house secure and it was not secure when his son did that.  He also reported that he startled easy and he was paranoid that his family was after him.  He also reported suicidal ideation and angry outbursts.  

At the Veteran's June 2011 VA examination, he reported that he was married and lived at home with his wife of 32 years and two children.  He spent most of his time isolated in his room or sitting on his back porch.  He watched television and played video games.  He used to hunt and fish but stopped because of his health problems.  The Veteran further indicated that he generally disliked being around people so he avoided social situations.  His wife reported that he has been like this as long as she has known him.  On examination, he was alert and oriented to person, place, and time.  He was casually dressed and adequately groomed.  His speech was of normal rate, rhythm, and volume.  His thoughts were expressed in a logical and linear fashion.  He described his mood as "all right if I'm alone," but stated that he had more anxiety and depression if he was around other people.  His affect was dysphoric and he became tearful throughout the interview.  He reported that he slept just three to four per night but needed between five and six hours to feel good.  His energy was okay and his appetite varied.  He had decreased concentration that interfered with such activities as watching television.  He had thoughts of suicide approximately twice a week and they lasted between 15 and 30 minutes; his family was a deterrent and contacted for safety.  Years prior he was very depressed and placed a gun to his head; however, all guns have since been removed from the home.  The VA examiner stated that the Veteran's level of depressive symptomatology was moderate and it primarily affected his social relationships.   Since he was unemployed for many years his depressive symptoms did not affect his occupational adjustment and they were not severe enough to preclude all types of employment.  He was assigned a GAF score of 55.  

Following a review of the relevant evidence of record, the Board concludes that prior to May 10, 2011, the Veteran is entitled to a 30 percent disability rating, but no higher, and since May 10, 2011, the Veteran is not entitled to a rating higher than 50 percent.  

In this regard, the Board finds, that prior to May 10, 2011, the Veteran's depression was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks as a result of chronic sleep impairment, occasional suicidal ideation, depression, anxiety and panic attacks, and a dislike of socializing, without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity or with deficiencies in most areas, or total occupational and social impairment.

As indicated previously, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  In this case, the March 2008 VA examiner and the Veteran both stated that his depression was mild.  It was also noted in March 2009 and June 2009 that the Veteran had sleep impairment and slept about three to four hours of sleep a night.  It was noted in March 2009 that the Veteran did not have any significant anxiety and, although he did not have any friends, he did occasionally visit with his mother and sister.  He was found to have moderate depression in June 2009 and August 2009.  He reported anxiety attacks in August 2009 and June 2010.  Thus, the Board finds that prior to May 10, 2011, the Veteran's depression is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks and an initial 30 percent rating is warranted for such period. 

The Board also finds that prior to May 10, 2011, the Veteran does not warrant a rating in excess of 30 percent.  As indicated previously, a 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

In this regard, the Board finds that, prior to May 10, 2011, the Veteran's depression is not manifested by occupational and social impairment with reduced reliability and productivity.  First, the March 2009 VA examiner stated that there was no impairment in social functioning, thought process, or communication.  While the Veteran reported in March 2008 that he felt in a daze, his affect was appropriate to content and there is no evidence that at any point he had flattened affect.  In addition, there is no evidence that he had circumstantial, circumlocutory, or stereotyped speech; rather, it was noted in March 2008 that his rate and rhythm were within normal limits and that his thought processes and associations were logical and tight.  While the Veteran reported panic attacks in August 2009 and June 2010, he did not report that such occurred more than weekly.  Additionally, while he testified in December 2010 that he experienced them daily, the fact that he indicated, in June 2009, that his last anxiety attack occurred two weeks previously and, in September 2010, he denied panic episodes, conflicts such statement and indicates that such did not occur more than weekly.  Furthermore, there is no evidence of difficulty in understanding complex commands, impairment of short- or long-term memory, impaired abstract thinking, or disturbances of motivation and mood beyond his noted depression.  In addition, the Board notes that, while the Veteran reported occasional suicidal ideation and a dislike of socializing, there is no evidence that these symptoms manifested to the point of occupational and social impairment with reduced reliability and productivity.  

In this regard, the Board observes that, as relevant to the Veteran's social functioning, the evidence reflects that he was married for 27+ years and he got along well with his wife.  Furthermore, while he did not have any friends, his family got on his nerves, and he disliked socializing, he did occasionally visit with his mother and sister.  Moreover, the March 2008 VA examiner noted no impairment in social functioning.  Furthermore, as relevant to the Veteran's occupational functioning, while he has been unemployed during the time period in question, the evidence shows that his depression did not preclude employment.  In fact, while the Veteran is receiving SSA disability benefits, such are not based on his psychiatric disability.  Thus, prior to May 10, 2011, a rating of 30 percent but no higher is warranted. 

However, as of May 10, 2011, a 50 percent rating, but no higher, is warranted.  Specifically, as of such date, the Veteran's depression is manifested by occupational and social impairment with reduced reliability and productivity as a result of  chronic sleep impairment, irritability with angry outbursts, panic attacks, avoidance behavior, paranoia, avoidance of social situations, anxiety, depression, exaggerated startle response, decreased concentration, and occasional suicidal ideation, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

In this regard, the Board finds that at no point during the pendency of the appeal, to specifically include the period beginning May 10, 2011, does the Veteran warrant a higher rating of 70 percent.  As indicated previously, a 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.  

Based on the evidence of record, the Board finds that at no point during the pendency of the appeal does the Veteran's depression result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  First, the Board notes that in March 2008 his depression was described as mild and in June 2009, August 2009, and June 2011 it was described as moderate.  

In consideration of the symptoms indicative of a 70 percent rating, the Board notes that the VA examination reports, VA treatment notes, and the Veteran's own statements reflect that he has occasional suicidal ideation, but without intent.  Such passive and occasional suicidal ideation is contemplated in his current 30 and 50 percent ratings.  Moreover, he did not have obsessional rituals that interfered with routine activities.   At his March 2008 VA examination his thought process and associations were logical and tight with no loosing of associations or confusion; in June 2011 he was alert to person, place, and time and his speech was normal rate, rhythm, or volume.  Thus, there was no evidence of speech that is intermittently illogical, obscure, or irrelevant.  

While the Veteran's anxiety is documented in his records, it is also documented that he was able to take care of himself.  There is no evidence, including the Veteran's own statements, that his depression was manifested by near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively.  

While the Veteran reported in May 2011 that he had angry outbursts, in September 2010 that his family got on his nerves, and in June 2009 that his wife asked him to move out because of his behavior, nothing was noted in his  VA examination reports or in other treatment notes of any inappropriate behavior or that he did not understand the outcomes of his behavior.  Moreover, while the Veteran has irritability with angry outbursts, there is no history of any episodes of violence.  Therefore, the Veteran has not demonstrated any inappropriate behavior, and he understands the outcomes of his behavior.  There is also no evidence of any spatial disorientation.  Rather, at both VA examinations, the Veteran was fully oriented.       

Furthermore, regarding the Veteran's personal appearance and hygiene, at the March 2008 and June 2011 VA examinations, he was casually dressed.  Thus, there is no evidence that the Veteran had a neglect of personal appearance and hygiene.  

Pertinent to whether the Veteran has difficulty in adapting to stressful circumstances (including work or a work like setting), while the record indicates that the Veteran had somewhat limited eye contact and preferred to be alone, he was found to not be precluded from employment.  Thus, there is no evidence that the Veteran had difficulty in adapting to stressful circumstances (including work or a work like setting).  There is also no evidence of an inability to establish and maintain effective relationships.  Specifically, while it was noted that the Veteran felt detached, he also reported good relationships with his wife and family.

Additionally, the Board notes that the Veteran was assigned a GAF score of 62 in March 2008, 51 in September 2010, 51 in May 2011, and 55 in June 2011.  GAF scores between 51 and 60 reflect moderate symptoms (e.g., flat affect, circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores between 61 and 70 reflect some mild symptoms (e.g. depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. The Board finds that, taking into account the Veteran's GAF scores, he is not entitled to a rating in excess of 30 percent prior to May 10, 2011, and 50 percent thereafter for depression.   Prior to May 10, 2011, the Veteran had GAF scores that reflected mild to moderate symptoms and since May 10, 2011, his GAF scores represented no more than moderate symptoms or difficulty in social, occupational, or school functioning.  These are both consistent with the Veteran's descriptions of his symptoms, as well as those noted in the treatment records and the VA examinations conducted during the appeal period.  Therefore, as the Veteran's depression symptoms, as detailed previously, are contemplated by his 30 percent and 50 percent evaluations and, absent more severe symptoms, higher ratings are not warranted.

The Board further notes that the evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the rating criteria, to include symptoms such as avoidance behavior, paranoia, avoidance of social situations, exaggerated startle response, and decreased concentration.  See Mauerhan, supra.   However, even in consideration of such symptomatology, to include the severity, frequency, and duration, the Board finds that prior to May 10, 2011, the manifestations of the Veteran's depression do not more nearly approximate occupational and social impairment with reduced reliability and productivity.  The Board also finds that since May 10, 2011, the manifestations of the Veteran's depression do not more nearly approximate occupational and social impairment with deficiencies in most areas since.

In this regard, the Board has given consideration to the overall impact the Veteran's depression has on his occupational and social functioning.  However, in the VA examination reports and treatment notes, the Veteran's depression symptomatology has been described as mild to moderate in severity.  Finally, as previously discussed, the Veteran has maintained good relationships with his wife and family.  Therefore, for the foregoing reasons, the Board finds that the Veteran is entitled to a 30 percent disability rating, but no higher, prior to May 10, 2011, and at no point during the pendency of the appeal does he warrant a rating in excess of 50 percent for depression.

Moreover, the Board finds that, at no point during the pendency of the appeal, the Veteran's depression symptomatology, described above, does not more nearly approximate a 100 percent rating.  Specifically, the evidence fails to show total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Board has considered whether additional staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected depression; however, the Board finds that his symptomatology has been stable throughout the staged appeal period.  Therefore, assigning additional staged ratings for such disability is not warranted.  

The Board finds that prior to May 10, 2011, the Veteran's depression warrants a 30 percent disability rating, but no higher.  The Boar also finds that since May 10, 2011, the Veteran does not warrant a rating in excess of 50 percent.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against ratings in excess of  30 percent and 50 percent for depression for the relevant time periods.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

Other Considerations

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  

In this regard, the Veteran's 20 and 10 percent rating for his left and right knee disabilities, respectively, contemplates the functional limitations caused by such disabilities.  In sum, the Veteran's symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the knee provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (providing ratings on the basis of limitation of motion).  Furthermore, higher and separate ratings are available for increased and additional knee symptomatology, to include ankylosis, recurrent subluxation or lateral instability, dislocated or removed semilunar cartilage, impairment of the tibia and fibula, genu recurvatum.  Moreover, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, to include the resulting impact on the Veteran's physical activities, to include his reported difficulty running, walking long distances, bending, squatting and kneeling.

Furthermore, all of the Veteran's psychiatric symptomatology is contemplated by the rating criteria, to include those symptoms which are not specifically enumerated.  See Mauerhan, supra.  In this regard, the Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is nonexhaustive. Vazquez-Claudio, supra. The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran suffers from any symptoms of depression that are not contemplated in the nonexhaustive list of symptoms found in the schedular criteria.  Furthermore, the rating schedule provides for greater compensation for greater disability than that suffered by the Veteran.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the evidence does not show that his service-connected bilateral knee disabilities render him unemployable.  While the Veteran has reported that he quit his job as a result of his service-connected knee disabilities and his SSA records indicate that such award is based, at least in part, on his right knee disaiblity, the June 2011 VA examiner found that, while it would be difficult for the Veteran to do a physical job, he could do a sedentary job.  Moreover, the March 2008 and June 2011 VA examiners found that his depression does not preclue him from working.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary.


ORDER

An initial rating in excess of 10 percent for degenerative joint disease of the right knee is denied. 

A rating in excess of 20 percent for chondromalacia patella with osteoarthritis of the left knee is denied. 

Prior to May 10, 2011, an initial 30 percent rating, but no higher, for depression is granted, subject to the regulations controlling the award of VA monetary benefits.  

As of May 10, 2011, an initial rating in excess of 50 percent for depression is granted, subject to the regulations controlling the award of VA monetary benefits.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran asserts that his diabetes mellitus is either directly related to his military service or is secondary to his service-connected chondromalacia patella with osteoarthritis of the left knee and degenerative joint disease of the right knee.  In May 2011, the Board remanded the case in order to afford the Veteran a VA examination to determine whether it is at least as likely as not that his diabetes mellitus is etiologically related to his military service, or is caused or aggravated by his service-connected bilateral knee disabilities.  In this regard, the VA examiner was specifically directed to  consider the Veteran's contentions that such disorders preclude sufficient exercise and, thus, caused or aggravated his diabetes mellitus.

The Veteran was afforded a VA examination in June 2011, at which time the VA examiner noted that there was no evidence that he had diabetes mellitus during service and an April 1981 urinalysis revealed no glucose in the urine.  The examiner further noted that the Veteran was not diagnosed within one year of discharge and, thus, he opined that the Veteran's diabetes mellitus was not related to his military service.  He also stated that diabetes mellitus is a disease that can be from family medical health issues and could be related to other multiple endocrine problems.  He stated that he did not know of any objective data that stated that arthritis of the knee or any type of knee complaints caused Type 2 diabetes mellitus.  Therefore, he opined that the Veteran's service-connected bilateral knee disabilities did not cause his diabetes mellitus.  He also stated that medical evidence states that diet, exercise, and medications will help control his diabetes mellitus since his weight problem contributed to this.  Along with diet, the Veteran should be able to control his blood glucoses adequately.  Thus, he opined that the Veteran's bilateral knee condition did not aggravate his diabetes mellitus. 

However, as relevant to the secondary aspect of the Veteran's claim, the examiner did not specifically address or consider the Veteran's contentions that such disorders preclude sufficient exercise and, thus, caused or aggravated his diabetes mellitus.  In fact, in his rationale, the examiner appears to suggest that diabetes may be caused by the Veteran's obesity due, in part, to a lack of exercise.  Therefore, an addendum opinion addressing such contention should be obtained.   

Relevant to the Veteran's erectile dysfunction, he alleges that such is either directly related to service or is caused or aggravated by his service-connected bilateral knee disabilities and depression, to include the medications taken for such disabilities.

As noted in the May 2011 remand, the Veteran was afforded a VA examination in May 2008.  At such time, the examiner diagnosed erectile dysfunction and indicated that, while the exact cause of the Veteran's erectile dysfunction was not clear without speculation, he had a number of disorder that were likely associated with erectile dysfunction, to include type 2 diabetes, hypertension, history of substance abuse, and massive obesity.  In May 2011, the Board remanded the Veteran's claim in order to obtain an opinion as to whether the Veteran's erectile dysfunction was caused or aggravated by his service-connected depression, to include any medications taken for such disability.   

Thereafter, the June 2011 VA mental health examiner stated that the medications taken for depression are not commonly associated with erectile difficulties.  Additionally, a separate June 2011 VA examiner who evaluated the Veteran's physical disabilities, stated, as relevant, that the Veteran had erectile dysfunction for almost 20 years with a long history of hypertension and obesity, and, due to these factors, it was more likely than not related to his hypertension and obesity.  He stated that he did not know of objective data that stated that knee arthritis or other knee problems caused erectile dysfunction.  He stated that it would be mere speculation to comment on aggravation of his erectile dysfunction.  

The Board finds that an addendum opinion is necessary to decide the claim.  In this regard, the examiner should be requested to offer an opinion as to whether the medications taken for the Veteran's bilateral knees caused or aggravated his erectile dysfunction.

Accordingly, the case is REMANDED for the following action:

1. The Veteran's record should be returned to the VA examiner who provided the June 2011 VA opinions.  If the June 2011 VA examiner is unavailable, forward the claims file to an appropriate medical professional to offer the addendum opinion.  An examination of the Veteran is not required unless deemed necessary by the medical professional selected to offer the opinion.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.    

The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's diabetes mellitus disorder is caused or aggravated by his service-connected chondromalacia patella with osteoarthritis of the left knee and/or degenerative joint disease of the right knee.  In rendering such opinion, the examiner should consider and discuss the Veteran's contentions that his service-connected bilateral knee disabilities preclude sufficient exercise.  

The examiner should offer an opinion as to whether the Veteran's erectile dysfunction is at least as likely as not caused or aggravated by his service-connected degenerative joint disease of the right knee and/or service-connected chondromalacia patella with osteoarthritis of the left knee, to include the medications taken for these disabilities. 

The examiner should provide a clear rationale for all opinions expressed.
 
2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claims should be readjudicated based on the entirety of the evidence.   If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


